Citation Nr: 0715764	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  05-00 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for diabetes mellitus.  


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from March 1955 to March 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

FINDINGS OF FACT

1.  The veteran's hypertension was not caused by his active 
military service from March 1955 to March 1958.

2.  The veteran's diabetes mellitus was not caused by his 
active military service from March 1955 to March 1958.


CONCLUSIONS OF LAW

1.  Service connection for hypertension is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303  (2006). 

2.  Service connection for diabetes mellitus is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303  (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. 
§ 3.303(a) (2006).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The veteran has current diagnoses of 
hypertension and diabetes mellitus.  Therefore, he has 
current disabilities for VA purposes.  

The Board acknowledges that attempts were made to secure 
service medical records (SMRs) from the National Personnel 
Records Center (NPRC).  The NPRC responded that the records 
were not available and presumed destroyed in the St. Louis 
fire in 1973.   See O'Hare vs. Derwinski, 1 Vet. App. 365 
(1991) (where SMRs have been destroyed or are unavailable, 
the Board has a heightened duty to provide and explanation of 
reasons or bases for its findings).

Furthermore, when a veteran's service medical records are not 
available, VA's duty to assist, and the Board's duty to 
provide reasons and bases for its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule (are 
heightened).  See Moore (Howard) v. Derwinski, 1 Vet. App. 
401, 404 (1991).  That duty includes obtaining medical 
records and medical examinations where indicated by the facts 
and circumstances of the individual case.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  "Full compliance with the 
[statutory duty to assist] also includes VA assistance in 
obtaining relevant records from private physicians when [the 
veteran] has provided concrete data as to time, place, and 
identity."  Olson v. Principi, 480, 483 (1992).  However, 
while the duty to assist is neither optional nor 
discretionary (See Littke v. Derwinski, 1 Vet. App. 90, 92 
(1991)), the duty is not always a one-way street; nor is it a 
"blind alley."  Olson, 3 Vet. App. at 483.  "The VA's 
'duty' is just what it states, a duty to assist, not a duty 
to prove a claim with the veteran only in a passive role."  
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (citations 
omitted).  

In May 2005, the RO notified the veteran that his SMRs were 
not obtainable.  Enclosed with the letter was a NA Form 
13055, "Request for Information Needed to Reconstruct 
Medical Data."  The veteran was asked to fill out and return 
the form so that VA could attempt to reconstruct his medical 
data from his period of service.  The veteran did not return 
the form.  

The veteran submitted several release forms for his private 
physicians, and VA obtained records from those doctors.  In 
an October 2003 letter, the veteran stated he was treated 
from 1967 to 1999 by Dr. D. D., a private physician who 
retired in 1999.  The Board remanded this case in January 
2006 so that the RO could send the veteran a release form for 
the records from this physician.  The RO did so in a February 
2006 letter.  The veteran returned several release forms for 
other private doctors, but did not return one for Dr. D. D., 
even though the RO specifically asked for a release for this 
doctor's records.  

The veteran's post-service treatment records show that he was 
first diagnosed with hypertension in 1986, 28 years after 
leaving the military.  He was diagnosed with diabetes 
mellitus in 1991, 33 years after leaving the military.  The 
Board must note the lapse of many years between the veteran's 
separation from service and the first treatment for the 
claimed disorder.  The United States Court of Appeals for the 
Federal Circuit has determined that such a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  The Board finds that the lapse of time in this case 
is so great that it provides very negative evidence against 
the veteran's claims.  

The veteran's VA and private post-service treatment records 
do not provide a link between the veteran's hypertension and 
diabetes and his period of active service.  Instead, they 
show that he developed the claimed conditions decades after 
leaving military service.  Presumptive periods do not apply 
to the veteran because the medical evidence shows that the 
claimed conditions did not manifest to a degree of 10 percent 
within one year of leaving military service.  38 C.F.R. 
§ 3.303(b).  

While the service medical records are not available, the 
Board finds that the post-service medical record in this case 
provides overwhelming negative evidence against these claims, 
indicating disorders that did not begin until years after 
service. 

The Board finds that the preponderance of the evidence is 
against service connection for hypertension and diabetes 
mellitus.  38 U.S.C.A. § 5107(b).  The appeal is denied.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in July 2002, the RO advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued the VCAA notice prior 
to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The RO did not 
specifically ask the veteran to provide any evidence in his 
possession that pertains to the claim.  Id. at 120-21.  
However, the Board is satisfied that the July 2002 VCAA 
notice and the January 2006 VCAA follow-up letter otherwise 
fully notified the veteran of the need to give VA any 
evidence pertaining to his claim, such that there is no 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).   See Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (the appellant bears the 
initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case).  

The Board notes that in a January 2006 supplemental statement 
of the case, the veteran was informed that a disability 
rating and effective date would be assigned if his claim was 
granted.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the duty to assist, the RO has secured the 
veteran's VA medical records and private medical records that 
can be obtained.  As there is no other indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

The Board notes that an etiological opinion has not been 
obtained.  However, the Board finds that the evidence, 
discussed above, indicates that there is no competent medical 
evidence showing or indicating a nexus between service and 
the disorders at issue, warrants the conclusion that a remand 
for an examination or opinion is not necessary to decide the 
claim.  See 38 C.F.R.  § 3.159 (c)(4) (2006).  

As service and post-service medical records provide no basis 
to grant the claims, and provides evidence against the 
claims, the Board finds no basis for a VA examination to be 
obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  

Simply stated, the standards of  McLendon are not met in this 
case.  The veteran was not diagnosed with the claimed 
disabilities for decades after leaving military service, and 
none of the medical evidence of record provides any 
indication that the disabilities are related to service.  As 
such, the second and third requirements set forth in McLendon 
are not met.  

The Board is also satisfied as to compliance with its 
instructions from the January 2006 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  The RO attempted to comply 
with the remand instructions by sending the veteran a letter 
and release form for Dr. D. D. in February 2006.  The veteran 
returned releases for other doctors, but not for the doctor 
specified in the letter.  


ORDER

Service connection for hypertension is denied.  

Service connection for diabetes mellitus is denied.  

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


